Citation Nr: 9906806	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-47 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left shoulder shrapnel wound.

ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served in the United States Armed Forces in the 
Far East and the recognized guerillas from February 1942 to 
April 1942 and March 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The residuals of the left shoulder shrapnel wound include 
no more than moderately severe damage to Muscle Group I, 
motion limited to shoulder level and function decreased by 20 
percent with use.

3.  There are no objective findings of ragged, depressed and 
adherent scars, loss of fascia or muscle substance, soft 
flabby muscles in the wound area or abnormal swelling and 
hardening in contraction of the muscles of the veteran's left 
shoulder.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
residuals of a shrapnel wound to the left (non-dominant) 
shoulder are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5301 (in effect 
before and after July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the supplemental form (VA form VB8-4169), which 
accompanied the veteran's original application for service 
connection, the veteran reported that he sustained a shrapnel 
wound in February 1942 in Bataan, Philippines as a result of 
an enemy bomb attack.  He was treated by medical aides at the 
nearest first aid station and released to his unit for active 
duty.  An affidavit for Philippine Army personnel indicates 
that the veteran's remained at the first aid station for 8 
days.

In February 1968 the veteran underwent a VA examination.  The 
examiner noted complaints of numbness in the left hand and 
jerky pains in the left shoulder.  The examiner's report 
describes a non-depressed, non-adherent, non-painful scar 
measuring 1/2 x 3/8 of an inch in the left posterior scapular 
region.  The examiner noted no limitation of motion of the 
left shoulder.  The diagnosis was residual of shrapnel wound 
of left shoulder, scar healed, muscle injury involving the 
trapezius muscle and nerve injury.

A neurology examination noted the veteran's complaints of a 
pins and needles sensation which had lasted for years and 
found that range of motion was limited secondary to pain.  
The examiner noted that left upper extremity movements were 
executed weakly, there was no evidence of muscle atrophy, and 
muscle stretch reflexes were hypoactive but equal.  Sensory 
testing of pinprick and touch revealed diminution of 
sensation throughout the whole left side of the head, body 
region, lower left extremity and upper left extremity 
inclusive of the shoulder and scapular area.  The 
neurologist's impressions were no peripheral nerve injury and 
left hemisensory impairment, non-organic basis.

In June 1968 service connection was granted for residuals of 
a left shoulder shrapnel wound with injury to muscle group I.  
The injury was evaluated as 0 percent disabling.  A letter 
submitted in June 1969 from a private medical doctor stated 
that the veteran had been treated for recurrent neuralgia at 
the site of the wound radiating to the shoulders.  The 
veteran appealed the RO decision and the Board denied a 
compensable rating in January 1970.

In March 1996 the veteran requested that his claim for left 
shoulder disability be reopened and an increased rating 
assigned.  The veteran underwent a VA examination in April 
1996.  The examiner noted subjective complaints of left 
shoulder pain, shortness of breath and increased 
fatigability.  The report indicates that no tissue loss was 
incurred as observed by measurement of the left and right 
arms.  The report notes an injury to muscle group I by 
penetration, a healed scar left suprascapular area, non-
tender, non-depressed and non-adherent, fair left upper 
extremity muscle strength and pain in the left shoulder on 
flexion and abduction.  The diagnoses were residual of 
shrapnel wound left shoulder, scar healed, with injury to 
muscle group I and degenerative arthritis, left shoulder.  X-
rays revealed minimal degenerative arthritis and were 
negative for retained metal foreign bodies or fracture.

On VA examination in December 1996, ranges of motion of the 
left shoulder were flexion 0-100° (moderate), extension 0-
60°, abduction 0-110° (moderate), internal and external 
rotation were 0-30° (severe).  The diagnosis was rule out 
degenerative osteoarthritis.  The examiner opined that the 
veteran complained of severe pain, however the range of 
motion was functional and the veteran could still perform 
activities of daily living.  X-rays were noted as unchanged 
from the previous examination.

The veteran underwent another VA examination in October 1998.  
The examiner indicated that the claims file was reviewed 
prior to the examination.  The examination made specific 
findings with regard to the left shoulder joint, muscles and 
scarring.  The joint examination revealed subjective 
complaints of pricking pain with easy fatigue on repetitive 
use with mild to moderate almost daily flare-ups precipitated 
by exposure to a cold environment.  The veteran stated that 
during flare-ups he was unable to carry a pail of water with 
his left arm and he was uncomfortable and irritable because 
of the pain.  The initial surgery was described as a local 
debridement, cleaning up wound, removal of shrapnel.  No 
episodes of dislocation or recurrent subluxation were noted.  
The examiner noted that the veteran was right hand dominant.  
Pain was noted at 90° forward flexion and shoulder abduction.  
It was noted that left shoulder range of motion was limited 
by an additional 20 percent by pain and repetitive use.  Pain 
was noted on rotation.  No tenderness, edema or inflammatory 
arthritis was noted.


Ranges of motion were measured as follows: 

Motion (normal range)
Right
Left
shoulder forward flexion 
(zero to 180°)
0-170°
0-100°
shoulder abduction (zero to 
180°)
0-150°
0-90°
shoulder external rotation 
(zero to 90°)
0-90°
0-70°
shoulder internal rotation 
(zero to 90°)
0-90°
0-70°
elbow flexion (zero to 145°)
0-145°
0-145°
forearm supination (zero to 
85°)
0-85°
0-85°
forearm pronation (zero to 
80°)
0-80°
0-80°

The diagnosis was left shoulder muscle injury, residual of 
shrapnel wound with limitation of motion.

The muscle examination results indicated muscle group I was 
the affected group.  No associated injuries, muscle pain, 
tissue loss, adhesions, tendon damage, muscle herniation or 
loss of muscle function was noted.  Left shoulder muscle 
strength was 4-5/5.  The diagnosis was left shoulder muscle 
injury, residual of shrapnel wound.

The results of the scar examination indicated a left supra 
scapular scar, 3 centimeters (cm.) x 2 cm. which was negative 
for tenderness, adherence or ulceration.  Texture was smooth 
and the scar was non-depressed.  There was no evidence of 
underlying tissue loss, inflammation, edema or keloid 
formation.  The scar was lighter in color than the 
surrounding skin, was not disfigured and resulted in no 
limitation of function.  The diagnosis was healed scar, left 
shoulder, residual of shrapnel wound.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore, the veteran's increased 
rating claims will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves; a 
compound comminuted fracture, for instance, with muscle 
damage from the missile, establishes severe muscle injury, 
and there may be additional disability from malunion of bone, 
ankylosis or other problems.  See 38 C.F.R. § 4.72 (in effect 
prior to July 3, 1997).  Entitlement to a rating of severe 
grade was established when there was a history of comminuted 
fracture and definite muscle or tendon damage from the 
missile.  Id.

It was noted that severe disability of muscles manifested by 
objective evidence of extensive, ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile with possible x-
ray evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id.

Injury to the muscles of the non-dominant arm, muscle group 
I, were rated as slight (0 percent), moderate (10 percent), 
moderately severe (20 percent) and severe (30 percent).  38 
C.F.R. § 4.73, Diagnostic Code 5301 (in effect prior to July 
3, 1997).  

Current VA regulations assign ratings by muscle groups based 
on a determination of slight, moderate, moderately severe or 
severe muscle injury.  38 C.F.R. §§ 4.56, 4.72, 4.73 (1998).  
Injury to the muscles of the non-dominant arm, muscle group 
I, are rated as slight (0 percent), moderate (10 percent), 
moderately severe (20 percent) and severe (30 percent).  38 
C.F.R. § 4.73, Diagnostic Code 5301.

Slight muscle disabilities are defined as simple wounds of 
muscle without debridement or infection which require only 
brief treatment and return to duty.  No complaints of 
cardinal signs of disability are related by the veteran.  
Minimal scarring is present and there is no evidence of 
fascial defect, atrophy or impaired tonus.  No impairments of 
function or retained metal fragments are present.  38 C.F.R. 
§ 4.56.

Moderate muscle disabilities are defined as injuries with a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection, and objective 
findings including entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

Moderately severe muscle disabilities are injuries with a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and objective findings including 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and when 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Id.

Severe disability is described as through and through or deep 
penetrating wounds due to a high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Severe injuries require 
extended hospitalization.  Consistent complaint of cardinal 
signs and symptoms are related and the inability to keep up 
with work requirements are considered evidence of severe 
muscle injury.  Id.

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).

Analysis

VA examinations indicate that the affected muscle group is 
Group I for the non-dominant upper extremity.  As such, the 
veteran is currently rated under Diagnostic Code 5301.  The 
current evaluation is 20 percent as the disability is 
considered moderately severe.  An increase in evaluation 
under that code is not indicated by the medical evidence or 
history of the injury.  The Board notes that although the 
veteran required 8 days of treatment at a First Aid station, 
he was able to return to his unit immediately for active 
duty.  The affidavit for Philippine army personnel indicates 
that no permanent disabilities were incurred as a result of 
the injuries.  The February 1968 examination revealed 
unrelated neurological deficiencies, but did not note ragged, 
depressed or adherent scars, loss of muscle substance, or 
severe impairment of function when compared to the 
corresponding muscles of the uninjured side, nor was there 
evidence of a fracture or tendon damage.  38 C.F.R. § 4.56 
(1998).

Recent medical examinations also indicate that a higher 
rating is not warranted.  They also do not note ragged, 
depressed or adherent scars, loss of muscle substance, or 
severe impairment of function when compared to the 
corresponding muscles of the uninjured side.  They find that 
there are no retained foreign bodies, scar adhesions, 
atrophy, or evidence of diminished muscle excitability.  As 
such the Board finds that the veteran is not entitled to a 
rating in excess of 20 percent under either the old or new 
criteria.

The Board has also considered the possibility of an increased 
rating for musculoskeletal disability under 38 C.F.R. § 4.71a 
Rating Codes 5200-5203 due to the noted loss of range of 
motion of the left shoulder.  However, the Board finds that 
it is not warranted as there is no evidence of ankylosis, 
flail shoulder, false flail joint, fibrous union, 
dislocation, subluxation or malunion of the joint.  The left 
shoulder range of motion as indicated at the most recent 
examination would result in no higher level of disability 
than is currently assigned.  38 C.F.R. § 4.71a Rating Codes 
5200-5203.

Finally, the Board has considered the assignment of a higher 
rating due to functional loss due to pain on use.  §§ 4.40 
and 4.45.  See  Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board 
notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1996); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).

The veteran is currently rated as 20 percent disabled.  
Rating Code 5201 provides for a rating of 30 percent when the 
non-dominant humerus is limited to motion of 25° from the 
side and 20 percent when limited to midway between the side 
and shoulder level (45 degrees).  The most recent VA 
examination noted that the veteran's experiences pain at 90° 
in both flexion and abduction and that range of motion is 
limited by an additional 20 percent by pain due to repetitive 
use and flare-ups.  Therefore, when limited to the most 
restricted range of motion noted, the criteria for a higher 
evaluation are not nearly approximated.  Thus, even at its 
worst, the degree of dysfunction caused by pain is not shown 
to be greater than the current evaluation reflects.  Id.  
38 C.F.R. § 4.71a Rating Code 5201.

In light of the above the Board finds that a rating in excess 
of 20 percent for residuals of a shrapnel wound to the left 
shoulder is not warranted.  38 C.F.R. § 4.40, 4.41, 4.56, 
4.73 Diagnostic Code 5301, 4.71a Diagnostic Codes 5200-5203.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left shoulder shrapnel wound is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


